Exhibit 10.1

EMPLOYMENT AGREEMENT

                    THIS AGREEMENT (the “Agreement”), made in Greenwich,
Connecticut as of December 1, 2008, between United Rentals, Inc., a Delaware
corporation (the “Company”), and William B. Plummer (“Executive”).

                    WHEREAS, the Company desires to employ Executive as its
Executive Vice President and Chief Financial Officer, and Executive desires to
accept such employment on the terms and conditions hereinafter set forth;

                    NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and
agreements hereinafter set forth, the Company and Executive agree as follows:

                    1.          At Will Employment.

                                 Executive will be employed by the Company at
will, which means that either Executive or the Company may terminate the
employment relationship at any time and for any reason or no reason.
Notwithstanding the foregoing, following the termination of Executive’s
employment, Executive shall be entitled to the compensation and benefits
provided for in Section 4 of this Agreement, as applicable depending on the
circumstances of such termination, in accordance with such provisions.

                    2.          Employment.

                    (a)        Employment by the Company. Executive agrees to be
employed by the Company upon the terms and subject to the conditions set forth
in this Agreement. Executive shall serve as Executive Vice President and Chief
Financial Officer of the Company and shall report to the President and Chief
Executive Officer of the Company.

                    (b)         Performance of Duties. During his employment,
Executive shall faithfully and diligently perform Executive’s duties in
conformity with the directions of the President and Chief Executive Officer of
the Company and serve the Company to the best of Executive’s ability. Executive
shall devote his full business time and best efforts to the business and affairs
of the Company. In his capacity as Executive Vice President and Chief Financial
Officer, he shall have such duties and responsibilities as are customary for
Executive’s position and any other duties and responsibilities he may be
assigned by the President and Chief Executive Officer of the Company.

                    (c)         Place of Performance. Executive shall be based
at the Company’s offices in Greenwich, Connecticut. Executive recognizes that
his duties will require, at the Company’s expense, travel to domestic and
international locations.

--------------------------------------------------------------------------------



                    3.          Compensation and Benefits.

                    (a)         Base Salary. The Company agrees to pay to
Executive a base salary (“Base Salary”) at the annual rate of $475,000. The
Compensation Committee of the Board of Directors of the Company may determine in
its sole discretion to increase, but not decrease, the Base Salary. Payments of
the Base Salary shall be payable in equal installments in accordance with the
Company’s standard payroll practices.

                    (b)         Annual Incentive Bonus Plan. With respect to
each year after 2008 during Executive’s employment hereunder, Executive shall be
eligible to receive an annual cash incentive bonus (the “Annual Bonus”) pursuant
to the terms of the United Rentals, Inc. Annual Incentive Compensation Plan or
any successor thereto, as it may be amended from time to time (the “Annual
Incentive Plan”). Executive’s target incentive opportunity under such plan shall
be 80% of Base Salary (as at the beginning of the applicable performance period)
and Executive’s maximum incentive opportunity shall be 125% of Base Salary (as
at the beginning of the applicable performance period). Executive has been
determined by the Committee (as defined in the Annual Incentive Plan) to be a
Covered Employee (as defined in the Annual Incentive Plan) under the Annual
Incentive Plan, and Executive’s Performance Goals (as defined in the Annual
Incentive Plan) shall be determined by the Committee (as defined in the Annual
Incentive Plan) in accordance with Section 2.11.1 and Article V of the Annual
Incentive Plan. The Annual Bonus for a year shall be paid to Executive in the
year following such year at such times and in such amounts as provided in the
Annual Incentive Plan, provided that in no event shall such payment be paid
later than December 31 of the following year.

                    (c)         Restricted Stock Unit Grant. The Company shall
award to Executive, as of the commencement of his employment with the Company, a
grant of 40,000 restricted stock units (13,333 of which shall vest on December
1, 2009 and the remaining 26,667 of which shall vest on December 1, 2011) in
accordance with and subject to the provisions of the United Rentals, Inc. 2001
Comprehensive Stock Plan, as it may be amended from time to time, and a 2001
Comprehensive Stock Plan Restricted Stock Unit Agreement in substantially the
form attached hereto as Exhibit A (the “RSU Agreement”).

                    (d)         2009 Performance-Based Long-Term Award Grant.
The Company shall grant Executive during 2009 a performance-based long-term
incentive award with an anticipated target value of $450,000 (based on the
valuation method used by the Company with respect to awards for its senior
executives). The award may consist of option grants, restricted stock units, or
other equity-based awards as may be determined by the Compensation Committee of
the Board of Directors of the Company.

                    (e)         Benefits and Perquisites. Executive shall be
entitled to participate in, to the extent Executive is otherwise eligible under
the terms thereof, the benefit plans and programs, and receive the benefits and
perquisites, generally provided by the Company to executives of the Company,
including without limitation family medical insurance (subject to applicable
employee contributions). Executive shall be entitled to not less than 20
vacation days per year, such days to be accrued in accordance with Company
policy.

2

--------------------------------------------------------------------------------



                    (f)          Business Expenses. The Company agrees to
reimburse Executive for all reasonable and necessary travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of his duties under this Agreement in accordance with, and
subject to, the Company’s standard policies. Such reimbursements shall be made
by the Company on a timely basis upon submission by Executive of vouchers in
accordance with the Company’s standard procedures.

                    (g)          Indemnification. The Company shall indemnify
Executive in accordance with, and subject to, the terms of the indemnification
agreement in the form attached hereto as Exhibit B (the “Indemnification
Agreement”). Notwithstanding anything in this Agreement to the contrary, the
rights and obligations of the parties with respect to indemnification (including
dispute resolution, governing law and notice) shall be governed by the
Indemnification Agreement.

                    (h)          Reimbursement of Compensation. In the event
that payment of any compensation to Executive is predicated upon the achievement
of certain financial results that subsequently are the subject of a Mandatory
Restatement (as defined below) and a lower payment (or no payment) would have
been made to Executive based upon the restated financial results, Executive
shall reimburse the Company the difference between the amount actually paid and
the amount that would have been payable to Executive reduced by the Net Tax
Costs (as defined below), based upon the restated financial results. Executive’s
reimbursement to the Company shall be made within 30 business days after
receiving written notice of the amount owed and the calculations thereof. A
“Mandatory Restatement” shall mean a restatement of the Company’s financial
statement which, in the good faith opinion of the Company’s public accounting
firm, is required to be implemented pursuant to generally accepted accounting
principles, but excluding (i) any restatement which is required with respect to
a particular year as a consequence of a change in generally accepted accounting
rules effective after the publication of the financial statements for such year,
or (ii) any restatement that (A) in the good faith judgment of the Audit
Committee of the Board of Directors of the Company (“Audit Committee”), is
required due to a change in the manner in which the Company’s auditors interpret
the application of generally accepted accounting principles (as opposed to a
change in a prior accounting conclusion due to a change in the facts upon which
such conclusion was based), or (B) is otherwise required due to events, facts or
changes in law or practice that the Board of Directors of the Company concludes
were beyond the control and responsibilities of Executive and that occurred
regardless of Executive’s diligent and thorough performance of his duties and
responsibilities. “Net Tax Costs” shall mean the net amount of any federal,
foreign, state or local income and employment taxes paid by Executive in respect
of the portion of the compensation subject to reimbursement, after taking into
account any and all available deductions, credits or other offsets allowable to
Executive (including without limit, any deductions permitted under the claim of
right doctrine), and regardless of whether Executive would be required to amend
any prior income or other tax returns.

                    (i)          No Other Compensation or Benefits; Payment;
Withholdings. The compensation and benefits specified in this Section 3 and in
Section 4 of this Agreement shall be in lieu of any and all other compensation
and benefits. Payment of all compensation and benefits to Executive specified in
this Section 3 and in Section 4 of this Agreement (i) shall be made in
accordance with the relevant Company policies in effect from time to time to the
extent the same are consistently applied, including normal payroll practices,
and (ii) shall be subject to all legally required and customary withholdings.

3

--------------------------------------------------------------------------------



                    (j)            Cessation of Employment. In the event
Executive shall cease to be employed by the Company for any reason, then
Executive’s compensation and benefits shall cease on the date of such event,
except as otherwise specifically provided herein or in any applicable employee
benefit plan or program or as required by law.

                    4.            Compensation Following Termination. Executive
shall be entitled only to the following compensation and benefits upon
termination of employment:

                    (a)          General. On any termination of Executive’s
employment, he shall be entitled to:

                                   (i)          any accrued but unpaid Base
Salary for services rendered through the date of termination;

                                   (ii)         any vacation accrued but unused
as of the date of termination;

                                   (iii)        any accrued but unpaid expenses
required to be reimbursed in accordance with Section 3(f) of this Agreement;

                                   (iv)         receive any benefits to which he
may be entitled upon termination pursuant to the plans and programs referred to
in Section 3(e) hereof or as may be required by applicable law;

                                   (v)         receive any amounts or benefits
to which he may be entitled upon termination pursuant to the plans and agreement
referred to in Sections 3(b), 3(c) and 3(d) hereof in accordance with the terms
of such plans and agreements; and

                                   (vi)         such rights as he has under the
terms of the Indemnification Agreement.

                    (b)          Termination by the Company for Cause;
Termination by Executive Without Good Reason. In the event that Executive’s
employment is terminated (i) by the Company for Cause (as defined below) or (ii)
by Executive without Good Reason (as defined below), Executive shall be entitled
only to those items identified in Section 4(a).

                    (c)          Termination by Reason of Death or Disability.
In the event that Executive’s employment is terminated by reason of Executive’s
death or Disability (as defined below), Executive (or his estate, as the case
may be) shall be entitled only to the following:

                                   (i)          those items identified in
Section 4(a); and

                                   (ii)          if Executive (or, following his
death, his spouse) timely elects COBRA continuation coverage, the Company will
pay through the COBRA Payment End Date (as defined below) the monthly premiums
for the level of coverage Executive maintained on the date of termination. The
“COBRA Payment End Date” shall be the earlier of (A) 12 months following the
date of termination and (B) the date Executive becomes employed by a third party
and is eligible for coverage under the group health plan of the new employer. If
during the period Executive is receiving this benefit, Executive obtains new
employment and becomes eligible for coverage under the group benefits plan of
the new employer, Executive shall promptly notify the Company in writing of such
eligibility.

4

--------------------------------------------------------------------------------



                    (d)          Termination by the Company Without Cause or by
Executive for Good Reason. In the event that Executive’s employment is
terminated (i) by the Company without Cause or (ii) by Executive for Good
Reason, Executive shall be entitled only to the following:

                                   (i)          those items identified in
Section 4(a);

                                   (ii)          if Executive timely elects
COBRA continuation coverage, the Company will pay through the COBRA Payment End
Date the monthly premiums for the level of coverage Executive maintained on the
date of termination, provided that if during the period Executive is receiving
this benefit, Executive obtains new employment and becomes eligible for coverage
under the group benefits plan of the new employer, Executive must promptly
notify the Company in writing of such eligibility; and

                                   (iii)          an amount equal to 180% of
Executive’s Base Salary as of the date of termination, payable in substantially
equal installments during the 12-month period following the date of termination
in accordance with the Company’s normal payroll practices (the “Severance Pay”);
provided, however, that if necessary to comply with Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”), and applicable
administrative guidance and regulations, the payment of the Severance Pay such
sums shall be made as follows: (A) no payments shall be made for a six-month
period following the date of termination, (B) an amount equal to six months of
Severance Pay shall be paid in a lump sum six months and one day following the
date of termination with interest at the applicable federal rate pursuant to
Section 1274 of the Code, and (C) during the period beginning six months and one
day following the date of termination through the remainder of the 12-month
period, payment of the Severance Pay shall be made in accordance with the
Company’s normal payroll practices.

                    (e)          Definitions of Cause, Good Reason and
Disability.

5

--------------------------------------------------------------------------------



                                   (i)          Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Nominating and Corporate Governance Committee of the
Board of Directors of the Company finding that in the good faith opinion of such
committee, Executive, after giving effect to any applicable cure period
described below, was guilty of conduct set forth in this Section 4(e)(i) and
that reasonably identifies the reason(s) for such opinion. For purposes of this
Agreement, the term “Cause” shall mean any of the following: (A) Executive has
willfully misappropriated any funds or property of the Company or its
affiliates, or has willfully destroyed property of the Company or its
affiliates; (B) Executive has committed (1) a felony or (2) any crime (x)
involving fraud, dishonesty or moral turpitude or (y) that materially impairs
Executive’s ability to perform his duties and responsibilities with the Company
or that causes material damage to the Company or its affiliates or their
operations or reputation; (C) Executive has (1) obtained personal profit from
any transaction of or involving the Company or an affiliate of the Company (or
engaged in any activity with the intent of obtaining such a personal profit)
without the prior approval of the Company or (2) engaged in any other willful
misconduct which constitutes a breach of fiduciary duty or the duty of loyalty
to the Company or its affiliates and which has resulted or is reasonably likely
to result in material damage to the Company or its affiliates; (D) Executive’s
material failure to perform his duties with the Company (other than as a result
of total or partial incapacity due to physical or mental illness), provided,
however, that, if susceptible of cure, a termination by the Company for Cause
under this Section 4(e)(i)(D) shall be effective only if, within 20 days
following delivery of a written notice by the Company to Executive that
Executive has materially failed to perform his duties and that reasonably
identifies the reason(s) for such determination, Executive has failed to cure
such failure to perform (nothing herein being intended to eliminate the
requirement included in the first sentence of this Section 4(e)(i));
(E) Executive’s use of alcohol or drugs has materially interfered with his
ability to perform his duties and responsibilities with the Company; (F)
Executive has knowingly made any untrue statement or omission of a material
nature to the Company or an affiliate of the Company; (G) Executive has
knowingly falsified Company records (or those of one of its affiliates);
(H) Executive has willfully committed any act (1) which is intended to
materially damage the reputation of the Company or an affiliate of the Company
or (2) which in fact materially damages the reputation of the Company or an
affiliate; (I) Executive (1) has willfully violated the Company’s material
policies or rules (including, but not limited to, the Company’s equal employment
opportunity policies), which violation has resulted or is reasonably likely to
result in damage to the Company or its affiliates, or (2) is guilty of gross
negligence or willful misconduct in the performance of his duties with the
Company, which has resulted or is reasonably likely to result in material damage
to the Company or its affiliates; (J) Executive has materially breached a
covenant set forth in Section 5 or otherwise materially violated any
confidentiality, non-competition or non-solicitation prohibitions imposed on
Executive under common law or under the terms of any agreement with the Company;
or (K) Executive has willfully obstructed or attempted to obstruct, or has
willfully failed to cooperate with, any investigation authorized by the Board of
Directors of the Company or any governmental or self-regulatory authority
regarding a Company matter.

                                 (ii)          For purposes of this Agreement,
the term “Good Reason” shall mean any of the following: (A) the Company removes
Executive from the position of Executive Vice President or Chief Financial
Officer other than due to his resignation; (B) the Company decreases or fails to
pay the compensation described in Section 3 of this Agreement (in accordance
with, and subject to, such provisions); (C) a material breach of this Agreement
by the Company; (D) Executive’s job site is relocated to a location which is
more than fifty (50) miles from Greenwich, Connecticut, unless the parties
mutually agree in writing to such relocation; (E) material diminution of
Executive’s duties or responsibilities (it being understood by the parties that
a simultaneous increase and decrease of Executive’s duties and responsibilities
consented to by the parties, such consent not to be unreasonably withheld, shall
not constitute Good Reason) or (f) the failure by the Company to obtain the
express written assumption of this Agreement by any successor to all or
substantially all of the Company’s business or operations; provided, however,
that a termination by Executive for Good Reason under this Section 4(e)(ii)
shall be effective only if, within 20 days following delivery of a written
notice by Executive to the Company that Executive is terminating his employment
for Good Reason and that reasonably identified the reason(s) for such
determination, such notice to be given not later than 90 days after the
occurrence (or, if later, the date that Executive becomes aware or reasonably
should have become aware of such occurrence) of the event(s) claimed to
constitute Good Reason, the Company has failed to cure the circumstances giving
rise to Good Reason.

6

--------------------------------------------------------------------------------



                                  (iii)          For purposes of this Agreement,
a “Disability” shall occur in the event Executive is unable to perform the
duties and responsibilities contemplated under this Agreement for a period of
either (A) 90 consecutive days or (B) six months in any 12-month period due to
physical or mental incapacity or impairment. During any period that Executive
fails to perform Executive’s duties hereunder as a result of incapacity or
impairment due to physical or mental illness (the “Disability Period”),
Executive shall continue to receive the compensation and benefits provided by
Section 3 of this Agreement until Executive’s employment hereunder is
terminated; provided, however, that the amount of base compensation and benefits
received by Executive during the Disability Period shall be reduced by the
aggregate amounts, if any, payable to Executive under any disability benefit
plan or program provided to Executive by the Company in respect of such period.

                    (f)          Effect of Material Breach of Section 5 on
Compensation Following Termination of Employment. If, at the time of termination
of Executive’s employment or any time thereafter, Executive is in material
breach of any covenant contained in Section 5 hereof, except as otherwise
required by law, Executive shall not be entitled to any payments (or if payments
have commenced, any continued payment) under this Section 4.

                    (g)         Resignation of Offices Upon Termination. Upon
termination of Executive’s employment for any reason, Executive agrees that he
shall resign from all offices and positions he holds with the Company or any of
its affiliates; and further agrees that he shall execute such documents as shall
be reasonably necessary to give effect to such resignations.

                    (h)         No Further Liability; Release. Other than
providing the compensation and benefits provided for in accordance with this
Section 4, the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives shall
have no further obligation or liability to Executive or any other person under
this Agreement. The payment of any amounts pursuant to this Section 4 (other
than payments required by law) is expressly conditioned upon (i) the delivery by
Executive to the Company of a release in form and substance reasonably
satisfactory to the Company of any and all claims Executive may have against the
Company and its directors, officers, employees, subsidiaries, affiliates,
stockholders, successors, assigns, agents and representatives arising out of or
related to Executive’s employment by the Company and the termination of such
employment and (ii) Executive not revoking such release within seven days of his
delivery of the release.

7

--------------------------------------------------------------------------------



                    5.          Exclusive Employment; Noncompetition;
Nonsolicitation; Nondisclosure of Proprietary Information; Surrender of Records;
Inventions and Patents.

                                 5.1          No Conflict; No Other Employment.
During the period of Executive’s employment with the Company, Executive shall
not: (i) engage in any activity which conflicts or interferes with or derogates
from the performance of Executive’s duties hereunder nor shall Executive engage
in any other business activity, whether or not such business activity is pursued
for gain or profit, except as approved in advance in writing by the Company;
provided, however, that Executive shall be entitled to manage his personal
investments and otherwise attend to personal affairs, including charitable,
social and political activities, and continue to serve as a member of the Board
of Directors of John Wiley and Sons, Inc., in a manner that does not
unreasonably interfere with his responsibilities hereunder, or (ii) accept or
engage in any other employment, whether as an employee or consultant or in any
other capacity, and whether or not compensated therefor.

                                 5.2          Noncompetition; Nonsolicitation.

                    (a)         Executive acknowledges and recognizes the highly
competitive nature of the Company’s business and that access to the Company’s
confidential records and proprietary information and exposure to customers of
the Company renders him special and unique within the Company’s industry. In
consideration of the payment by the Company to Executive of amounts that may
hereafter be paid to Executive pursuant to this Agreement (including, without
limitation, pursuant to Sections 3 and 4 hereof) and other obligations
undertaken by the Company hereunder, Executive agrees that during (i) his
employment with the Company, and (ii) the period beginning on the date of
termination of employment and ending one year after the date of termination of
employment (the “Covered Time”), Executive shall not, directly or indirectly,
engage (as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, director or otherwise) in any Competing Business in any
Restricted Area (each as defined below), provided that the provisions of this
Section 5.2(a) will not be deemed breached merely because Executive owns less
than 5% of the outstanding common stock of a publicly-traded company. For
purposes of this Agreement, “Competing Business” shall mean (i) any business in
which the Company is currently engaged, including, but not limited to, renting
and selling equipment and merchandise to the commercial and general public,
including construction equipment, earthmoving equipment, aerial equipment,
aerial work platforms, trench safety equipment, industrial equipment,
landscaping equipment, and home repair and maintenance equipment, as well as the
buying of companies that engage in such activities along with the computer
hardware and software systems designed, developed and utilized with respect to
any of the foregoing; (ii) any other future business which the Company engages
in to a material extent during Executive’s employment with the Company; and
(iii) any of the entities identified on Exhibit (C). For purposes of this
Agreement, “Restricted Area” means (i) any state in the United States and any
province in Canada in which the Company conducts any business on the date of the
determination of whether he is engaged in a Competing Business or at any time
within 12 months preceding such date and (ii) the area within a 200 mile radius
of any office or facility of the Company (whether foreign or domestic) in which
the Company conducts any business on the date of the determination of whether he
is engaged in a Competing Business or at any time within 12 months preceding
such date.

8

--------------------------------------------------------------------------------



                    (b)          In further consideration of the payment by the
Company to Executive of amounts that may hereafter be paid to Executive pursuant
to this Agreement (including, without limitation, pursuant to Sections 3 and 4
hereof) and other obligations undertaken by the Company hereunder, Executive
agrees that during his employment and the Covered Time, he shall not, directly
or indirectly, (i) solicit, encourage or attempt to solicit or encourage any of
the employees, agents, consultants or representatives of the Company or any of
its affiliates to terminate his, her, or its relationship with the Company or
such affiliate; (ii) solicit, encourage or attempt to solicit or encourage any
of the employees, agents, consultants or representatives of the Company or any
of its affiliates to become employees, agents, representatives or consultants of
any other person or entity; (iii) solicit or attempt to solicit any customer,
vendor or distributor of the Company or any of its affiliates in connection with
a Competing Business with respect to any product or service being furnished,
made, sold, rented or leased by the Company or such affiliate; or (iv) persuade
or seek to persuade any customer, vendor or distributor of the Company or any
affiliate to cease to do business or to reduce the amount of business which such
customer, vendor or distributor has customarily done or contemplates doing with
the Company or such affiliate, whether or not the relationship between the
Company or its affiliate and such customer, vendor or distributor was originally
established in whole or in part through Executive’s efforts. For purposes of
this Section 5.2(b) only, during the Covered Time, the terms “customer,”
“vendor” and “distributor” shall mean a customer, vendor or distributor who has
done business with the Company or any of its affiliates within 12 months
preceding the termination of Executive’s employment.

                    (c)          Executive understands that the provisions of
this Section 5.2 may limit his ability to earn a livelihood in a business
similar to the business of the Company or its affiliates but nevertheless agrees
and hereby acknowledges that the consideration provided under this Agreement,
including any amounts or benefits provided under Sections 3 and 4 hereof and
other obligations undertaken by the Company hereunder, is sufficient to justify
the restrictions contained in such provisions. In consideration thereof and in
light of Executive’s education, skills and abilities, Executive agrees that he
will not assert in any forum that such provisions prevent him from earning a
living or otherwise are void or unenforceable or should be held void or
unenforceable.

                                   5.3          Proprietary Information.
Executive acknowledges that during the course of his employment with the Company
he will necessarily have access to and make use of proprietary information and
confidential records of the Company and its affiliates. Executive covenants that
he shall not during his employment or at any time thereafter, directly or
indirectly, use for his own purpose or for the benefit of any person or entity
other than the Company, nor otherwise disclose to any individual or entity, any
proprietary information, unless such disclosure is made in the good faith
performance of Executive’s duties hereunder, has been authorized in writing by
the Company, or is otherwise required by law. Executive acknowledges and
understands that the term “proprietary information” includes, but is not limited
to: (a) the software products, programs, applications, and processes utilized by
the Company or any of its affiliates; (b) the name and/or address of any
customer or vendor of the Company or any of its affiliates or any information
concerning the transactions or relations of any customer or vendor of the
Company or any of its affiliates with the Company or such affiliate or any of
its or their partners, principals, directors, officers or agents; (c) any
information concerning any product, technology, or procedure employed by the
Company or any of its affiliates but not generally known to its or their
customers, vendors or competitors, or under development by or being tested by
the Company or any of its affiliates but not at the time offered generally to
customers or vendors; (d) any information relating to the computer software,
computer systems, pricing or marketing methods, sales margins, cost of goods,
cost of material, capital structure, operating results, borrowing arrangements
or business plans of the Company or any of its affiliates; (e) any information
which is generally regarded as confidential or proprietary in any line of
business engaged in by the Company or any of its affiliates; (f) any business
plans, budgets, advertising or marketing plans; (g) any information contained in
any of the written or oral policies and procedures or manuals of the Company or
any of its affiliates; (h) any information belonging to customers or vendors of
the Company or any of its affiliates or any other person or entity which the
Company or any of its affiliates has agreed to hold in confidence; (i) any
inventions, innovations or improvements covered by this Agreement; and (j) all
written, graphic and other material relating to any of the foregoing. Executive
acknowledges and understands that information that is not novel or copyrighted
or patented may nonetheless be proprietary information. The term “proprietary
information” shall not include information that is or becomes generally
available to and known by the public or information that is or becomes available
to Executive on a non-confidential basis from a source other than the Company,
any of its affiliates, or the directors, officers, employees, partners,
principals or agents of the Company or any of its affiliates (other than as a
result of a breach of any obligation of confidentiality).

9

--------------------------------------------------------------------------------



                                   5.4          Confidentiality and Surrender of
Records. Executive shall not during his employment or at any time thereafter
(irrespective of the circumstances under which Executive’s employment by the
Company terminates), except as required by law, directly or indirectly publish,
make known or in any fashion disclose any confidential records to, or permit any
inspection or copying of confidential records by, any individual or entity other
than in the course of such individual’s or entity’s employment or retention by
the Company. Upon termination of employment for any reason or request by the
Company, Executive shall deliver promptly to the Company all property and
records of the Company or any of its affiliates, including, without limitation,
all confidential records. For purposes hereof, “confidential records” means all
correspondence, reports, memoranda, files, manuals, books, lists, financial,
operating or marketing records, magnetic tape, or electronic or other media or
equipment of any kind which may be in Executive’s possession or under his
control or accessible to him which contain any proprietary information. All
property and records of the Company and any of its affiliates (including,
without limitation, all confidential records) shall be and remain the sole
property of the Company or such affiliate during Executive’s employment with the
Company and thereafter.

                                   5.5          Inventions and Patents. All
inventions, innovations or improvements (including policies, procedures,
products, improvements, software, ideas and discoveries, whether patent,
copyright, trademark, service mark, or otherwise) conceived or made by
Executive, either alone or jointly with others, in the course of his employment
by the Company, belong to the Company. Executive will promptly disclose in
writing such inventions, innovations or improvements to the Company and perform
all actions reasonably requested by the Company to establish and confirm such
ownership by the Company, including, but not limited to, cooperating with and
assisting the Company in obtaining patents, copyrights, trademarks, or service
marks for the Company in the United States and in foreign countries.

10

--------------------------------------------------------------------------------



                                  5.6          Enforcement. Executive
acknowledges and agrees that, by virtue of his position, his services and access
to and use of confidential records and proprietary information, any violation by
him of any of the undertakings contained in this Section 5 would cause the
Company and/or its affiliates immediate, substantial and irreparable injury for
which it or they have no adequate remedy at law. Accordingly, Executive agrees
and consents to the entry of an injunction or other equitable relief by a court
of competent jurisdiction restraining any violation or threatened violation of
any undertaking contained in this Section 5. Executive waives posting by the
Company or its affiliates of any bond otherwise necessary to secure such
injunction or other equitable relief. Rights and remedies provided for in this
Section 5 are cumulative and shall be in addition to rights and remedies
otherwise available to the parties hereunder or under any other agreement or
applicable law.

                    6.            Assignment and Transfer.

                    (a)          Company. This Agreement shall inure to the
benefit of and be enforceable by, and may be assigned by the Company without
Executive’s consent to, any purchaser of all or substantially all of the
Company’s business or assets, any successor to the Company or any assignee
thereof (whether direct or indirect, by purchase, merger, consolidation or
otherwise).

                    (b)          Executive. The parties hereto agree that
Executive is obligated under this Agreement to render personal services of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement special value. Executive’s rights and obligations under
this Agreement shall not be transferable by Executive by assignment or
otherwise, and any purported assignment, transfer or delegation thereof shall be
void; provided, however, that if Executive shall die, all amounts then payable
to Executive hereunder shall be paid in accordance with the terms of this
Agreement to Executive’s estate.

                    7.            Miscellaneous.

                    (a)          Other Obligations. Executive represents and
warrants that neither Executive’s employment with the Company nor Executive’s
performance of Executive’s obligations hereunder will conflict with or violate
or otherwise are inconsistent with any other obligations, legal or otherwise,
which Executive may have. Executive covenants that he shall perform his duties
hereunder in a professional manner and not in conflict or violation, or
otherwise inconsistent with other obligations legal or otherwise, which
Executive may have.

                    (b)          Nondisclosure. Executive will not disclose to
the Company, use, or induce the Company to use, any proprietary information,
trade secrets or confidential business information of others.

                    (c)          Cooperation. Following termination of
employment with the Company for any reason, Executive shall cooperate with the
Company, as reasonably requested by the Company, to effect a transition of
Executive’s responsibilities and to ensure that the Company is aware of all
matters being handled by Executive. The Company shall (i) pay Executive a per
diem fee based on Executive’s Base Salary for work performed in connection with
such obligation, provided that Executive shall not be entitled to receive per
diem fees in respect of cooperation provided during any period for which
Executive is receiving payments pursuant to Section 4 above and further provided
that such work shall be approved in advance in writing by the Company and (ii)
reimburse Executive’s reasonable expenses incurred in connection with such
pre-approved work.

11

--------------------------------------------------------------------------------



                    (d)          Assistance in Proceedings, Etc. Executive
shall, during and after his employment, upon reasonable notice, furnish such
information and proper assistance to the Company as may reasonably be required
by the Company in connection with any legal or quasi-legal proceeding, including
any external or internal investigation, involving the Company or any of its
affiliates. The Company shall (i) pay Executive a per diem fee based on
Executive’s Base Salary (with portions of days being aggregated to form days of
eight hours) for material work performed in connection with such obligations
(i.e., Executive is required to attend a meeting or spend more than one hour
during a day responding to or otherwise participating in telephone, email, or
telecopy communications) subsequent to termination of Executive’s employment
with the Company, provided that (A) such work is approved in advance in writing
by the Company, (B) no payments shall be due in connection with assistance
provided during any period for which Executive is receiving payments pursuant to
Section 4 above and (C) no payments shall be due for any time Executive spends
testifying before the U.S. Securities and Exchange Commission or in any
proceeding; and (ii) reimburse Executive’s reasonable expenses incurred in
connection with the foregoing obligations.

                    (e)          Mitigation. Executive shall not be required to
mitigate damages or the amount of any payment provided to him under Section 4 of
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payments provided to Executive under Section 4 be reduced by any
compensation earned by Executive as the result of employment by another employer
after the termination of Executive’s employment or otherwise.

                    (f)          No Right of Set-off Etc. The obligation of the
Company to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including without limitation, set-off, counterclaim, recoupment, defense or
other claim, right or action which the Company may have against Executive or
others.

                    (g)          Protection of Reputation. During Executive’s
employment with the Company and thereafter, Executive agrees that he will take
no action which is intended, or would reasonably be expected, to harm the
reputation of the Company or any of its affiliates or which would reasonably be
expected to lead to unwanted or unfavorable publicity to the Company or its
affiliates. Nothing herein shall prevent Executive from making any truthful
statement in connection with any investigation by the Company or any
governmental authority or in any legal proceeding.

                    (h)          Governing Law. This Agreement shall be governed
by and construed (both as to validity and performance) and enforced in
accordance with the internal laws of the State of Connecticut applicable to
agreements made and to be performed wholly within such jurisdiction, without
regard to the principles of conflicts of law or where the parties are located at
the time a dispute arises.

12

--------------------------------------------------------------------------------



                    (i)          Arbitration.

                                  (i)          General. Executive and the
Company specifically, knowingly, and voluntarily agree that they shall use final
and binding arbitration to resolve any dispute (an “Arbitrable Dispute”) between
Executive, on the one hand, and the Company (or any affiliate of the Company),
on the other hand. This arbitration agreement applies to all matters arising out
of or related to this Agreement, any other agreement between Executive and the
Company, or Executive’s employment with the Company or the termination thereof,
including without limitation disputes about the validity, interpretation, or
effect of this Agreement, or alleged violations of it, any payments due
hereunder and all claims arising out of any alleged discrimination, harassment
or retaliation, including, but not limited to, those covered by Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, and the Americans With Disabilities Act or any other
federal, state or local law relating to discrimination in employment, provided,
however, that disputes under the Indemnification Agreement shall not be
arbitrable pursuant to this provision.

                                  (ii)         Injunctive Relief.
Notwithstanding anything to the contrary contained herein, the Company and any
affiliate of the Company (if applicable) shall have the right to seek injunctive
or other equitable relief from a court of competent jurisdiction to enforce
Section 5 of this Agreement. For purposes of seeking enforcement of Section 5,
the Company and Executive hereby consent to the jurisdiction of any state or
federal court sitting in the County of Fairfield, State of Connecticut or in the
City, County, and State of New York.

                                  (iii)        The Arbitration. Any arbitration
pursuant to this Section 7(i) will take place in New York, New York, under the
auspices of the American Arbitration Association, in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect, and before a panel of three arbitrators
selected in accordance with such rules. Judgment upon the award rendered by the
arbitrators may be entered in any state or federal court sitting in the County
of Fairfield, State of Connecticut or in the City, County, and State of New
York.

                                  (iv)        Fees and Expenses. In any
arbitration or action for injunctive relief pursuant to this Agreement except as
otherwise required by law, each party shall be responsible for the fees and
expenses of its own attorneys and witnesses, and the fees and expenses of the
arbitrators shall be divided equally between the Company, on the one hand, and
Executive, on the other hand.

                                  (v)         Exclusive Forum. Except as
permitted by Section 7(i)(ii) hereof, arbitration in the manner described in
this Section 7(i) shall be the exclusive forum for any Arbitrable Dispute.
Except as permitted by Section 7(i)(ii), should Executive or the Company attempt
to resolve an Arbitrable Dispute by any method other than arbitration pursuant
to this Section 7(i), the responding party shall be entitled to recover from the
initiating party all damages, expenses, and attorneys’ fees incurred as a result
of that breach.

13

--------------------------------------------------------------------------------



                    (j)          Section 409A of the Code. The Company makes no
representations regarding the tax implications of the compensation and benefits
to be paid to Executive under this Agreement, including, without limitation,
under Section 409A of the Code. To the extent applicable, this Agreement is
intended to comply with the provisions of Section 409A and the regulations
thereunder and shall be interpreted accordingly. The parties agree that in the
event Executive or the Company reasonably determines that the terms hereof would
result in Executive being subject to tax under Section 409A of the Code,
Executive and the Company shall negotiate in good faith to amend this Agreement
to the extent necessary to prevent the assessment of any such tax, including by
delaying the payment dates of any amounts hereunder (with interest at the
applicable federal rate under Section 1274 of the Code to the extent permissible
under Section 409A). Each payment and benefit payable under Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulation.

                    (k)         Entire Agreement. This Agreement (including the
plans and agreements referenced in Section 3) contains the entire agreement and
understanding between the parties hereto in respect of Executive’s employment
and supersedes, cancels and annuls any prior or contemporaneous written or oral
agreements, understandings, commitments and practices between them respecting
Executive’s employment.

                    (l)          Amendment. This Agreement may be amended only
by a writing which makes express reference to this Agreement as the subject of
such amendment and which is signed by Executive and, on behalf of the Company,
by its duly authorized officer.

                    (m)        Severability. If any provision of this Agreement
or the application of any such provision to any party or circumstances shall be
determined by any court of competent jurisdiction or arbitration panel to be
invalid or unenforceable to any extent, the remainder of this Agreement, or the
application of such provision to such person or circumstances other than those
to which it is so determined to be invalid or unenforceable, shall not be
affected thereby, and each provision hereof shall be enforced to the fullest
extent permitted by law. If any provision of this Agreement, or any part
thereof, is held to be invalid or unenforceable because of the scope or duration
of or the area covered by such provision, the parties hereto agree that the
court or arbitration panel making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such invalid or unenforceable provisions) in order to make
such provision enforceable to the fullest extent permitted by law and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. The parties hereto recognize that if, in any
judicial or arbitral proceeding, a court or arbitration panel shall refuse to
enforce any of the separate covenants contained in this Agreement, then that
invalid or unenforceable covenant contained in this Agreement shall be deemed
eliminated from these provisions to the extent necessary to permit the remaining
separate covenants to be enforced. In the event that any court or arbitration
panel determines that the time period or the area, or both, are unreasonable and
that any of the covenants is to that extent invalid or unenforceable, the
parties hereto agree that such covenants will remain in full force and effect,
first, for the greatest time period, and second, in the greatest geographical
area that would not render them unenforceable.

14

--------------------------------------------------------------------------------



                    (n)          Construction. The headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement. The language in all parts of this
Agreement shall be in all cases construed according to its fair meaning and not
strictly for or against the Company or Executive. As used herein, the words
“day” or “days” shall mean a calendar day or days.

                    (o)          Nonwaiver. Neither any course of dealing nor
any failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by its duly authorized officer.

                    (p)          Notices. Any notice required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered or if sent by registered or certified mail, postage prepaid, with
return receipt requested, addressed: (i) in the case of the Company, to United
Rentals, Inc., Five Greenwich Office Park, Greenwich, Connecticut 06831, attn:
General Counsel; and (ii) in the case of Executive, to Executive’s last known
address as reflected in the Company’s records, or to such other address as
Executive shall designate by written notice to the Company. Any notice given
hereunder shall be deemed to have been given at the time of receipt thereof by
the person to whom such notice is given if personally delivered, on the date
following delivery to an overnight delivery service for next day delivery prior
to such service’s deadline for such delivery, or on the date that is three days
after the date of mailing if sent by registered or certified mail.

                    (q)          Survival. Cessation or termination of
Executive’s employment with the Company shall not result in termination of this
Agreement, the RSU Agreement, or the Indemnification Agreement. The respective
obligations of Executive and the Company as provided in the RSU Agreement, the
Indemnification Agreement, and Sections 4, 5, 6 and 7 of this Agreement shall
survive cessation or termination of Executive’s employment hereunder.

                    (r)          Counterparts. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall be deemed to be one and the same instrument. Signatures
delivered by facsimile shall be effective for all purposes.

15

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Company has caused this Agreement to
be duly executed on its behalf by an officer thereunto duly authorized and
Executive has duly executed this Agreement, all as of the date and year first
written above.

 

 

 

 

 

 

UNITED RENTALS, INC.

 

 

EXECUTIVE:

 

 

 

 

 

 

 

By:

/s/ Michael J. Kneeland

 

 

/s/ William B. Plummer

 

 

 

 

 

 

 

Name: Michael J. Kneeland

 

 

William B. Plummer

 

 

Title: President and Chief Executive Officer

 

 

 

 

16

--------------------------------------------------------------------------------



EXHIBIT A

2001 COMPREHENSIVE STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT

Awardee: William B. Plummer (“Awardee”)
Grant Date: December 1, 2008
Restricted Stock Units: 40,000

                    This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is
made as of the Grant Date by and between UNITED RENTALS, INC., a Delaware
corporation having an office at Five Greenwich Office Park, Greenwich, CT 06831
(the “Company”), and Awardee. Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company’s 2001 Comprehensive Stock Plan
(the “Plan”).

                    In consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

          1.       Grant of Restricted Stock Units. The Company hereby grants
40,000 Restricted Stock Units (the “Units”) to Awardee pursuant to the Plan,
subject to the terms and conditions of this Agreement and the Plan. Awardee’s
failure to sign and return a copy of this Agreement within 30 days of receipt
shall automatically effect a cancellation and forfeiture of the Units, except as
determined by the Company in its sole discretion.

 

 

 

 

 

2.

Vesting; Forfeiture.

 

 

 

 

(a)

Vesting. The Units shall vest and become nonforfeitable as follows: (i) 13,333
Units shall vest on December 1, 2009 and (ii) 26,667 Units shall vest on
December 1, 2011 (each such date, a “Vesting Date”), provided in each case that
Awardee’s employment with the Company continues through such date.

 

 

 

 

(b)

Termination of Employment/Change in Control.

 

 

 

 

 

(i)

In the event Awardee’s employment is terminated as a result of Awardee’s death
or Disability (as defined in Awardee’s employment agreement with the Company
(the “Employment Agreement”)) or the Awardee’s employment is terminated by the
Company without Cause or by Awardee for Good Reason (as each such term is
defined in the Employment Agreement), a pro rata share of the Units (as
determined below) shall immediately vest on such termination. With respect to
the Units with a December 1, 2009 Vesting Date, the pro rata share of such Units
vesting shall be equal to the product of (i) 13,333 multiplied by (ii) a
fraction, the numerator of which is the number of days that have elapsed from
December 1, 2008 to the date of such termination, and the denominator of which
is 365. With respect to the Units with a December 1, 2011 Vesting Date, the pro
rata share of such Units vesting shall be equal to the product of (i) 26,667
multiplied by (ii) a fraction, the numerator of which is the number of days that
have elapsed from December 1, 2008 to the date of such termination, and the
denominator of which is 1,095. All Units that are unvested and do not become
vested on the date of such termination shall be forfeited on the date of such
termination.


--------------------------------------------------------------------------------



 

 

 

 

 

 

(ii)

In the event of a Change in Control, all Units shall become immediately vested
and nonforfeitable as of the date of such Change in Control. “Change in Control”
means (A) any person or business entity is or becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by then outstanding voting securities of the Company or
(B) there shall be consummated a merger of the Company, the sale or disposition
by the Company of all or substantially all of its assets within a 12-month
period, or any other business combination of the Company with any other
corporation or business entity, but not including any merger or business
combination of the Company which would result in the voting securities of the
Company outstanding immediately prior to such merger or business combination
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or business combination.

 

 

 

 

 

 

(iii)

In the event Awardee’s employment terminates other than as set forth in clauses
(i) and (ii) hereof, all unvested Units shall be forfeited as of the date of
such termination.

 

 

 

 

 

3.

Payment upon Vesting.

 

 

 

 

 

(a)

General. Vested Units shall be settled in shares of Company common stock
(“Stock”) on a one-for-one basis within 30 days of the applicable Vesting Date.
The Company shall deliver to Awardee (or Awardee’s beneficiary or estate, as the
case may be) a certificate, free and clear of any restricted legend (other than
those legends determined by Company counsel to be necessary or desirable to
comply with applicable law, regulations or rules), representing a number of
shares of Stock equal to the number of Units that vested on such applicable
Vesting Date.

2

--------------------------------------------------------------------------------



 

 

 

 

 

(b)

Change in Control. Notwithstanding paragraph 3(a), delivery with respect to
vested Units shall be made simultaneous with the occurrence of a Change in
Control which constitutes a change in control event for purposes of Section
409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

 

 

 

 

(c)

Section 409A. If necessary to comply with Section 409A(a)(2)(B)(i) of the Code,
and applicable administrative guidance and regulations, the delivery with
respect to vested Units shall not be made until six months and a day after
Awardee separates from service with the Company.

          4.        No Rights as a Stockholder. Neither the Units nor this
Agreement shall entitle Awardee to any voting rights or other rights as a
stockholder of the Company. No dividends or dividend equivalents shall accrue or
be paid with respect to any Units.

          5.        Transferability of Units. Units are not transferable by
Awardee, whether by sale, assignment, exchange, pledge, or hypothecation, or by
operation of law or otherwise.

          6.        Conformity with Plan. Except as specifically set forth
herein, this Agreement is intended to conform in all respects with, and is
subject to all applicable provisions of, the Plan, which is incorporated herein
by reference. Any inconsistencies between this Agreement and the Plan with
respect to any mandatory provisions of the Plan shall be resolved in accordance
with the terms of the Plan. By executing and returning the enclosed copy of this
Agreement, Awardee acknowledges receipt of the Plan and confirms Awardee’s
agreement to be bound by all the terms of the Plan.

          7.        Withholding Taxes. Awardee shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required to be
withheld in respect of the Award no later than the date of the event creating
the tax liability. The Company may, and, in the absence of any other timely
payment or provision made by Awardee that is satisfactory to the Company, shall,
to the extent permitted by law, deduct any such tax obligations from any payment
of any kind otherwise due to Awardee, including, but not limited to, by
withholding shares of Stock to be delivered hereunder. In the event that payment
to the Company of such tax obligations is made by delivery or withholding of
shares of Stock, such shares shall be valued at their fair market value (as
determined in accordance with the Plan) on the applicable date for such
purposes.

          8.        Awardee Advised To Obtain Personal Counsel and Tax
Representation. IMPORTANT: The Company and its employees do not provide any
guidance or advice to individuals who may be granted an Award under the Plan
regarding the federal, state or local income tax consequences or employment tax
consequences of participating in the Plan. Notwithstanding any withholding by
the Company of taxes hereunder, Awardee remains responsible for determining
Awardee’s own personal tax consequences with respect to the Units, the receipt
of shares of Stock upon their vesting and otherwise of participating in the
Plan, and ultimately remains liable for any tax obligations in connection
therewith (including any amounts owed in excess of withheld amounts). Each
person who may be entitled to any benefit under the Plan is responsible for
determining their own personal tax consequences of participating in the Plan.
Accordingly, Awardee may wish to retain the services of a professional tax
advisor in connection with the Units and this Agreement.

3

--------------------------------------------------------------------------------



          9.        Beneficiary Designation. Awardee may designate one or more
beneficiaries, from time to time, to whom any benefit under this Agreement is to
be paid in case of Awardee’s death. Each designation must be in writing, signed
by Awardee and delivered to the Company. Each new designation will revoke all
prior designations.

          10.      Disputes. Any question concerning the interpretation or
performance by the Company or Awardee under this Agreement, including, but not
limited to, the Units, their vesting or issuance or delivery of shares of Stock,
or any other dispute or controversy that may arise in connection herewith or
therewith, shall be determined by the Company in its sole and absolute
discretion.

          11.       Adjustments for Changes in Capital Structure. In the event
any change is made to the Stock by reason of any Stock dividend or extraordinary
dividend, Stock split or reverse Stock split, recapitalization, reorganization,
merger, consolidation, split-up, combination or exchange of shares, or other
change affecting the outstanding Stock as a class without the Company’s receipt
of consideration, the Company shall make such appropriate adjustments to the
Units as it determines are equitable and reasonably necessary or desirable to
preserve the intended benefits under this Agreement.

          12.      Clawback. If the financial results of the Company for any
period within the Performance Period are the subject of a Mandatory Restatement
(as defined below) and a lower number of Units (or no Units) would have vested
based upon the restated financial results, Awardee shall reimburse the Company
the difference between the fair market value (measured at the time of delivery)
of the shares actually delivered to Awardee under this Agreement and of the
shares that would have been deliverable to Awardee, reduced by the Net Tax Costs
(as defined below), based on the restated financial results. Awardee’s
reimbursement to the Company shall be made within 30 business days after
receiving written notice of the amount owed and the calculations thereof. A
“Mandatory Restatement” shall mean a restatement of the Company’s financial
statement which, in the good faith opinion of the Company’s public accounting
firm, is required to be implemented pursuant to generally accepted accounting
principles, but excluding (i) any restatement which is required with respect to
a particular year as a consequence of a change in generally accepted accounting
rules effective after the publication of the financial statements for such year,
or (ii) any restatement that (A) in the good faith judgment of the Audit
Committee of the Board (“Audit Committee”), is required due to a change in the
manner in which the Company’s auditors interpret the application of generally
accepted accounting principles (as opposed to a change in a prior accounting
conclusion due to a change in the facts upon which such conclusion was based),
or (B) is otherwise required due to events, facts or changes in law or practice
that the Board of Directors concludes were beyond the control and
responsibilities of Awardee and that occurred regardless of the Awardee’s
diligent and thorough performance of his duties and responsibilities. “Net Tax
Costs” shall mean the net amount of any federal, foreign, state or local income
and employment taxes paid by Awardee in respect of the portion of the Award
subject to reimbursement, after taking into account any and all available
deductions, credits or other offsets allowable to the Awardee (including without
limit, any deductions permitted under the claim of right doctrine), and
regardless of whether the Awardee would be required to amend any prior income or
other tax returns.

4

--------------------------------------------------------------------------------



          13.      Miscellaneous.

 

 

 

 

(a)

References herein to determinations or other decisions or actions to be taken or
made by the Company shall be made by the Administrator or such other person or
persons to whom the Administrator may from time to time delegate authority or
otherwise designate.

 

 

 

 

(b)

This Agreement may not be changed or terminated except by written agreement
signed by an authorized officer of the Company and Awardee. It shall be binding
on the parties and on their personal representatives and permitted assigns.

 

 

 

 

(c)

This Agreement, together with the Plan, constitutes the entire understanding of
the parties and supersedes and cancels all prior agreements with respect to the
subject matter hereof.

 

 

 

 

(d)

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Connecticut without reference to principles of conflicts of law.

 

 

 

 

(e)

This Agreement may be signed in one or more counterparts, each of which shall be
an original, with the same effect as if the signature thereto and hereto were
upon the same instrument.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the day and year set forth below.

 

 

 

 

 

 

 

UNITED RENTALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Date

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AWARDEE:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

Date

 

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------